  Case 3:17-cv-02733-N Document 81 Filed 01/03/19               Page 1 of 4 PageID 7005


                     IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

CANON INC.,                    §
                               §
        Plaintiff,             §
                               §
v.                             §                          Civil Action No. 3:17-CV-2733-N
                               §
AVIGILON USA CORPORATION INC., §
et al.,                        §
                               §
        Defendants.            §

                                          ORDER

       This Order addresses Defendants Avigilon USA Corporation and Avigilon

Corporation’s (collectively, “Avigilon”) Motion to Stay Pending Inter Partes Review [74].

For the reasons stated below, the Court grants the motion and stays the case pending final

resolution of the inter partes review.

                                  I. THE PATENT DISPUTE

       Plaintiff Canon filed this lawsuit on October 5, 2017 alleging that Avigilon infringes

five of Canon’s patents. On August 29, 2018, Avigilon filed petitions for inter partes review

(“IPR”) of two of the five asserted patents. In its petitions, Avigilon requests that the PTO’s

Patent Trial and Appeal Board (“PTAB”) cancel all claims of the ‘864 and ‘630 patents as

anticipated and rendered obvious by prior art patents and printed publications. Avigilon then

filed this motion asking the Court to stay the case pending resolution of the IPRs of the ‘864

and ‘630 patents.




ORDER – PAGE 1                                                                          (rev. 1/08)
  Case 3:17-cv-02733-N Document 81 Filed 01/03/19               Page 2 of 4 PageID 7006


                             II. THE COURT STAYS THE CASE

       The Court considers the following factors when deciding whether to stay litigation

pending inter partes review: “1) whether a stay will unduly prejudice or present clear tactical

disadvantage to the nonmoving party, 2) whether a stay will simplify the issues in question

and the trial of the case, and 3) whether discovery is complete and whether a trial date has

been set.” Micrografx, LLC v. Google, Inc., 2014 WL 12580455, at *1 (N.D. Tex. July 9,

2014). The Court may also consider whether a stay would reduce the burden of litigation.

Blephex LLC v. Pain Point Med. Sys. Inc, 2016 WL 7839343, at *1 (N.D. Tex. Nov. 3, 2016)

(citing Murata Mach. USA v. Daifuku Co., 830 F.3d 1357, 1362 (Fed. Cir. 2016)).

                       A. A Stay Will Not Unduly Prejudice Canon

       A stay will not unduly prejudice Canon. Canon argues that it will suffer prejudice

because Canon and Avigilon are market competitors and because Avigilon unreasonably

delayed filing its petitions for inter partes review.

       The Court notes at the outset that a delay caused by the inter partes review process,

without more, does not justify denial of a stay because the length of the inter partes review

alone does not establish prejudice. Id., at *2. Here, any potential prejudice to Canon can be

compensated by monetary damages. Moreover, Canon has not moved for a preliminary

injunction, and the Complaint’s bare bones request for injunctive relief and damages does

not justify denial of a stay pending inter partes review.

       Avigilon also did not unreasonably delay filing its petitions for inter partes review.

Avigilon prepared and filed its IPR petitions within the time allowed by statute (within one




ORDER – PAGE 2                                                                          (rev. 1/08)
   Case 3:17-cv-02733-N Document 81 Filed 01/03/19                Page 3 of 4 PageID 7007


year of service of Canon’s Complaint). The mere fact that Avigilon chose not to file its IPRs

until after considering Canon’s contentions in its claim construction brief does not amount

to unreasonable delay. The Court therefore concludes that the first factor weighs in favor of

a stay.

                        B. A Stay May Simplify the Issues in the Case

          A stay may simplify the issues in the case by, for example, “rendering some or all of

Plaintiff’s infringement claims moot, estopping Defendant from asserting any arguments it

raised or reasonably could have raised in the IPR, and providing the Court with PTAB’s

expert opinion on the claims at issue.” Id. (quoting DSS Tech. Mgmt., Inc. v. Apple, Inc.,

2015 WL 1967878, at *3 (N.D. Cal. 2015)). “Although there is a chance the patent claims

will emerge from the reexamination process unchanged, the statistics indicate that is

unlikely.” Id. (quoting Tierravision, Inc. v. Google, Inc., 2012 WL 559993, at *2 (S.D. Cal.

Feb. 21, 2012)). Accordingly, upon consideration of the facts of this case, the Court finds

this factor weighs toward granting the stay.

                       C. The Case Is in the Early Stages of Litigation

          The third factor, the status of the case, also weighs in favor a stay. “A case need not

be in its infancy to warrant a stay. Courts often find the stage of litigation weighs in favor of

a stay if there remains a significant amount of work ahead for the parties and the court, even

when the parties and/or the court have already devoted substantial resources to the litigation.”

Destination Maternity Corp. v. Target Corp., 12 F. Supp. 3d 762, 770 (E.D. Pa. 2014).

Specifically, when examining this factor courts consider “whether discovery is complete and




ORDER – PAGE 3                                                                            (rev. 1/08)
  Case 3:17-cv-02733-N Document 81 Filed 01/03/19                Page 4 of 4 PageID 7008


whether a trial date has been set.” Evolutionary Intelligence, LLC v. Facebook, Inc., 2014

WL 261837, at *2 (N.D. Cal. 2014). This case has not yet been set for trial, and there are no

dates for the close of fact and expert discovery. Moreover, the parties have not filed

dispositive motions, and the Court has not rendered a decision on claim construction. Based

on the status of the case, the Court finds that this factor weighs in favor of granting the stay.

                                         CONCLUSION

       Because each of the three factors supports granting of the stay, the Court grants

Avigilon’s motion and stays the case pending resolution of the inter partes review.

       Signed January 3, 2019.



                                                    _________________________________
                                                              David C. Godbey
                                                         United States District Judge




ORDER – PAGE 4                                                                           (rev. 1/08)
